Citation Nr: 0432890	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (2002) for a psychological 
disorder resulting in aggravation of nonservice-connected 
hypertension with atrial fibrillation and pacemaker 
implantation due to VA refusal of dental treatment for tooth 
#7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1945 to June 
1947.

The current appeal arose from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The RO denied entitlement to service connection for dental 
injury from service trauma for dental treatment purposes, 
service connection for a dental disorder, and compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a psychological disorder resulting in aggravation of 
nonservice-connected hypertension with atrial fibrillation 
and pacemaker implantation due to VA refusal of dental 
treatment for tooth #7.

The veteran filed a notice of disagreement with the July 2002 
rating decision in July 2002.  While the RO issued a 
statement of the case addressing all three issues in 
September 2002, the February 2003 substantive appeal to the 
Board of Veterans' Appeals shows the veteran limited his 
appeal to the denial of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  Additional 
statements of the veteran on appeal appear to suggest that 
the veteran may be pursuing a dental claim.  This matter is 
referred to the RO for clarification and any indicated 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been satisfied.

2.  A November 26, 2001 VA hypertension medicine medical 
record shows the veteran related he was upset with a nurse in 
the dental clinic who told him that he had to pay for dental 
services he requested.

3.  The competent and probative medical evidence of record 
shows that there is no reason to believe that the emotional 
distress the veteran experienced in conjunction with a 
November 2001 request for dental care at a VA medical 
facility played any role whatsoever in his need for cardiac 
pacing, that sick sinus syndrome was an intrinsic defect of 
the atrioventricular node, and that there was no clear 
relationship to hypertension.

4.  There is no probative and competent medical evidence 
showing that the veteran's documented emotional distress 
evolved into a psychological disorder resulting in 
aggravation of nonservice-connected hypertension with atrial 
fibrillation and pacemaker implantation as the result of 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA health care providers who treated 
him in November 2001, or that it was an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a psychological disorder 
resulting in aggravation of nonservice-connected hypertension 
with atrial fibrillation and pacemaker implantation due to VA 
refusal of dental treatment for tooth #7 have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2004); VAOPGCPREC 40-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A November 26, 2001 VA hypertension medicine medical record 
shows the veteran related he was upset with a nurse in the 
dental clinic.  He related that he was sent to the 
hypertension medicine clinic because his pressure was high.  
It was recorded that the veteran had come into the urgent 
care clinic because he had broken off the right upper lateral 
incisor and wanted care.  He stated that his blood pressure 
was 137/75.  They sent him to the dental clinic.  

The veteran said that he showed the nurse his dental service 
connection rating board determination from January 1948 and 
was told by the nurse, "Oh that means nothing."  He said he 
was very upset at that point and the nurse made him sign a 
form to pay VA.  

They reportedly told him that the procedure could not be done 
because his pressure was high.  He brought into the 
hypertension clinic an attached note with blood pressures 
from the dental clinic.  He had no chest pain, headache, or 
dizziness.  Blood pressure was 204/102.  The clinical 
assessment was hypertension.  The veteran was asked to go to 
the canteen or store or relax in the lobby and return in 30 
minutes.  The nurse noted that the veteran returned to the 
clinic but she was with another patient and the veteran 
declined to wait.

In November 2001 the veteran was hospitalized by VA after he 
developed asymptotic fibrillation following a tennis game, 
followed by atrial flutter.  He had some bradycardia after 
chemical cardioversion with ibutilide and was sent home with 
a Holter monitor.  He developed bradycardia.

A December 2001 VA medical record shows the veteran had a 
pacer placement after being on a Holter monitor.

In December 2001 the veteran filed a claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a psychological disorder resulting in 
aggravation of nonservice-connected hypertension with atrial 
fibrillation and pacemaker implantation due to VA refusal of 
dental treatment for tooth #7.

In February 2002 the veteran submitted medical documentation 
from the VA Medical Center in Minneapolis, correspondence 
from a Patient Relations Specialist, copies of Public Law 
dated June 17, 1957, and copies of VA correspondence and 
decisions already of record.  During the course of his appeal 
the veteran repeatedly submitted the foregoing in support of 
his claim along with lengthy letters and photos.

On file is a medical opinion from a VA physician of the VA 
Medical Center in Minneapolis, Minnesota.  She advised that 
she was asked to review the available medical evidence.  

The VA physician advised that the veteran's history of atrial 
fibrillation, atrial flutter and bradycardia are consistent 
with sick sinus syndrome, a degenerative process of the 
atrioventricular node.  She stated that that was a well known 
reason for pacemaker placement in elderly people.  The 
physician also stated that there was no reason to believe 
that the emotional distress the veteran experienced in 
conjunction with his request for dental care at the VA 
Medical Center played any role whatsoever in his need for 
cardiac pacing.  She recorded that sick sinus syndrome was an 
intrinsic defect of the atrioventricular node.  There was no 
clear relationship to hypertension, according to the VA 
physician.


Criteria

Initially, the Board notes that the pertinent laws and 
regulations related to claims filed pursuant to the 
provisions of 38 U.S.C.A. § 1151 were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation...shall be awarded in the same manner 
as if such disability or aggravation were service-connected."  
38 U.S.C.A. § 1151 (West 1991).  

The United States Court of Appeals for Veterans Claims (CAVC) 
invalidated 38 C.F.R. § 3.358(a)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. § 
1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  Aff'd 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); aff'd Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

The United States Supreme Court (Supreme Court) in affirming 
the CAVC's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
38 U.S.C.A. § 1151, there must be a showing that the 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).  However, in a precedent 
opinion, the VA Office of the General Counsel held that 
all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.  

In this case the appellant filed his claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
after October 1, 1997 (December 2001).  Consequently, only 
the most recently amended version of 38 U.S.C.A. § 1151 
applies in this case.  



The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  

'Necessary Consequences' are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before  the veteran filed his claim in 
December 2001.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The July 2002 rating decision, September 2002 statement of 
the case, April 2003 and September 2003 supplement statements 
of the case, and the June 2002 VA letter apprised the veteran 
of the information and evidence needed to substantiate his 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  

In particular, in the June 2004 letter, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claim that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).  The 
letter further informed him that VA would obtain his service 
medical records, VA records, and other pertinent federal 
records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The September 2002 statement of the case shows the RO 
provided the veteran the specific provisions of the VCAA of 
2000, and made it clear that it had applied them to his 
claim.

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the President signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of that time period.  
Veterans Benefits Act of 2003.  Accordingly, the Board 
concludes that the veteran has been provided statutorily 
sufficient time and opportunity to submit evidence in support 
of his claim.  

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(Pelegrini II) (replacing and withdrawing Pelegrini v. 
Principi, 18 Vet. App 112 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151, a 
substantially complete application was received from the 
veteran in December 2001.  Thereafter, in a rating decision 
dated in July 2002, the RO denied the claim.  The veteran was 
initially provided with VCAA notice in June 2002, prior to 
the unfavorable decision.  Accordingly, the procedural 
actions of the RO are compliant with Pelegrini, supra.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  The relevant VA treatment records are included in 
the file.  The veteran submitted several items of evidence 
that have also been associated with the claims file.  An 
opinion was received from a VA physician in March 2003.  

While the veteran had previously requested the opportunity to 
provide oral testimony before a Hearing Officer at the RO, he 
did not appear for a scheduled hearing, and subsequently 
indicated in his substantive appeal that he did not want a 
hearing.  

The veteran has submitted several letters wherein he 
repeatedly reinforces his belief that the refusal of VA 
dental treatment resulted in his acquiring a psychological 
disorder with consequent aggravation of cardiovascular 
disease.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
has not identified any additional pertinent evidence to be 
associated with the record.  Hence, VA's duty to assist the 
veteran in the development of his claim has been satisfied.  


Analysis

The Board initially notes that, in the case at hand, the 
provisions of 38 U.S.C.A. § 1151, in effect prior to October 
1, 1997, are more favorable to the claim, inasmuch as 
negligence need not be established in order for the appellant 
to prevail.  However, inasmuch as the original claim pursuant 
to the provisions of 38 U.S.C.A. § 1151 was filed after 
October 1, 1997 (December 2001), the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 are 
inapplicable to the claim.  VAOPGCPREC 40-97.

As to the claim for compensation benefits for a psychological 
disorder with aggravation of cardiovascular disease pursuant 
to the provisions of 38 U.S.C.A. § 1151, the Board notes that 
under the law, the context of this issue on appeal, where it 
is determined that there is disability resulting from VA 
treatment, compensation will be payable in the same manner as 
if such disability were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

In the case at hand, although contended by the veteran to the 
contrary on appeal, there is no medical evidence that VA's 
refusal to afford the veteran dental treatment in November 
2001 resulted in a chronic acquired psychological disorder.  
At most, the medical record in question merely notes 
emotional distress and consequent elevation in blood 
pressure.  

There exists no doubt that the veteran was upset after being 
refused dental treatment which he believed he was entitled to 
in accordance with his understanding of the criteria and 
previous adjudications of his claim submitted in support of 
his appeal.

There is no medical evidence that the VA's refusal of dental 
treatment for the veteran resulted in aggravation or 
inception of any cardiovascular disorders already of record, 
muchless is there any indication of carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
the part of VA in furnishing care, or an event not 
foreseeable.  There are no competent medical opinions linking 
any psychological disorder and/or aggravation of any 
cardiovascular disorders to VA negligence by virtue of 
hospitalization, medical examination, treatment or lack 
thereof.

The RO obtained a probative and competent medical opinion 
from a VA medical specialist who reviewed the evidentiary 
record.  The physician found that the veteran's history of 
atrial fibrillation, atrial flutter and bradycardia were 
consistent with sick sinus syndrome, a degenerative process 
of the atrioventricular node.  The examiner essentially 
advised that the November 2001 VA hospital visit by the 
veteran did not result in any disability, muchless a claimed 
psychological disorder, or aggravation of cardiovascular 
status.  The veteran has contended otherwise.  He is a lay 
person not schooled in the medical disciplines and is not 
competent to offer evidence that requires medical knowledge.  

A lay person is not capable of opining on matters requiring 
medical knowledge, such as a medical diagnosis or medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(a layperson is generally not capable of opining on matters 
requiring medical knowledge), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions, and certainly 
cannot oppose the competent and probative medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the case at hand, the issue of whether VA hospitalization, 
medical or surgical treatment or lack thereof, or 
examination, caused or contributed to a psychological 
disorder or aggravation of cardiovascular disorders requires 
competent medical evidence.  In the absence of competent 
medical evidence demonstrating onset of a chronic acquired 
psychological disorder or aggravation of cardiovascular 
disorders due to refusal of VA treatment, the Board must deny 
the veteran's claim.  As the Board noted above, the competent 
medical evidence is to the contrary.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (2002) for a psychological 
disorder resulting in aggravation of nonservice-connected 
hypertension with atrial fibrillation and pacemaker 
implantation due to VA refusal of dental treatment for tooth 
#7 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



